Citation Nr: 9920848	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  96-09 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for a low back condition, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to July 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in December 1997, by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein an increased evaluation for 
a low back condition was denied.

In a May 20, 1998 statement, the veteran raised the claim of 
entitlement to a total rating based on individual 
unemployability due to service connected disability, and that 
issue is referred to the RO for appropriate action


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Low back condition is manifested by periods of pain, 
difficulty performing daily activities and minor functional 
loss; neither ankylosis nor a fractured vertebra  is shown.


CONCLUSION OF LAW

The criteria for an increased rating for a low back condition 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4, §§  4.40, 4.45, 4.71a, Diagnostic Codes 5285, 5286, 5389, 
5293 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented claims that are 
plausible.  (See Proscelle v. Derwinksi, 2 Vet. App. 629 
(1992), with regard to the application of the well-grounded 
standard for claims for increased compensation.)  He has not 
alleged the existence of any records of probative value that 
may be obtained, and which are not already associated with 
his claims folder, are available.  The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.  

Service connection for a low back condition, evaluated at 10 
percent, was granted by the RO by means of a rating decision 
rendered in November 1971 following review of the relevant 
evidence, including the veteran's service medical records. 
Subsequent to this grant, he filed several claims for an 
increased rating and was granted temporary 100 percent 
ratings during periods of convalescence.  A rating decision 
rendered in December 1997 increased the rating effective 
September 1, 1997, the date his latest 100 percent evaluation 
due to convalescence expired, as the veteran experience 
recurring attacks of severe intervertebral disc syndrome with 
only intermittent relief.  In making this decision, the RO 
cited, inter alia, a VA examination of November 1997 
indicating weekly flare ups of pain and minor functional loss 
due to that pain.  A 40 percent evaluation was assigned by 
the RO, and this appeal ensued.  

In June 1998, a personal hearing was held in which the 
veteran testified of periods of pain and difficulty 
performing daily activities such as bending.  The veteran 
further testified of pain in his nerves that radiate down his 
right leg and numbness in his right leg.  Disability 
evaluations are determined by the application of a schedule 
of ratings that is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(1998).  The severity of a low back condition is ascertained 
by application of the criteria set forth in 38 C.F.R. § 4.71a 
of VA's Schedule for Rating Disabilities, 38 C.F.R. § Part 4 
(1998) (Schedule).  Under these criteria, the 40 percent 
rating currently in effect contemplates recurrent attacks 
with intermittent relief. (Diagnostic Code 5293).  A rating 
higher than that would be appropriate for persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and little intermittent relief (Diagnostic Code 5293).  

The criteria for an increase rating are not met.  The report 
of the most recent clinical evaluation of the veteran's low 
back condition comes from a VA examination in November 1997.  
The examiner noted "post diskectomy with degenerative joint 
disease of the lumbar spine" and a "functional loss due to 
pain of a minor degree." The veteran uses crutches, which 
the examiner felt had nothing to do with his back but rather 
were necessary because of a knee replacement in 1991. While 
the veteran reported that the pain occurs weekly and lasts 
for a day, the evidence does not suggest that his pain is 
neurological in origin.  The evidence does not show any 
neuropathy or similar neurological findings as required under 
Diagnostic Code 5293 to increase the rating. 

The examination noted limitations in the range of motion of 
the veteran's lumbar spine.  However, the maximum rating a 
severe range of motion limitation may receive is 40 percent, 
which is the current evaluation.  See Diagnostic Code 5292.  
A grant of a 50 percent evaluation may be awarded for 
ankylosis of the lumbar spine if there is severe and 
unfavorable ankylosis and a grant of 60 percent will be 
awarded for ankylosis of the complete spine.  (Diagnostic 
Codes 5286 and 5289).  Likewise a higher evaluation will be 
appropriate for a residuals of a fractured vertebra.  
(Diagnostic Code 5285).  However, as the evidence contains no 
reference to ankylosis of any part of the spine or to a 
fractured vertebra, a rating greater than 40 percent is not 
appropriate based on limitations of motion, ankylosis, or 
fractured vertebra.

The United States Court of Veterans Appeals (Court) has held 
that assignment of disability ratings for orthopedic 
disabilities is to include consideration of the regulatory 
provisions set forth in 38 C.F.R. §§ 4.40 and 4.45, wherein 
functional loss, as shown by "adequate pathology," is 
deemed integral to ascertaining the severity of such 
disabilities.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
the instant case, the Board finds that the current 40 percent 
disability evaluation sufficiently reflects the level of 
functional impairment demonstrated.  The Board notes that the 
VA examination indicated functional loss due to pain, the 
loss was of a minor degree and that the veteran's need for 
crutches was due to a nonservice-connected knee condition, 
not his back condition. 

In brief, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for a low back condition, and that his claim fails.  
The record also does not reflect any request by him that the 
question of entitlement to an increased rating for a low back 
condition be referred to the RO for consideration by the 
appropriate VA officials as to whether an "extraschedular" 
evaluation under 38 C.F.R. § 3.321(b)(1) (1997) can be 
assigned, nor does the record reflect the presence of any 
exceptional or unusual disability picture that would compel 
any such referral with regard to impairment resulting from 
this disorder.  See Floyd v. Brown, 9 Vet. App. 88 (1996).


ORDER

An increased rating for a low back condition currently rated 
as 40 percent disabling is denied.




		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

